Name: 2013/41/CFSP: Political and Security Committee Decision EUCAP NESTOR/1/2013 of 11Ã January 2013 on the establishment of the Committee of Contributors for the European Union Mission on Regional Maritime Capacity-Building in the Horn of Africa (EUCAP NESTOR)
 Type: Decision
 Subject Matter: Africa;  EU institutions and European civil service;  international affairs;  transport policy;  communications
 Date Published: 2013-01-23

 23.1.2013 EN Official Journal of the European Union L 20/50 POLITICAL AND SECURITY COMMITTEE DECISION EUCAP NESTOR/1/2013 of 11 January 2013 on the establishment of the Committee of Contributors for the European Union Mission on Regional Maritime Capacity-Building in the Horn of Africa (EUCAP NESTOR) (2013/41/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2012/389/CFSP of 16 July 2012 on the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) (1), and in particular Article 10(3) thereof, Whereas: (1) Pursuant to Article 10(3) of Decision 2012/389/CFSP, the Council authorised the Political and Security Committee (PSC) to take relevant decisions on the acceptance of contributions to EUCAP NESTOR by third States and to establish a Committee of Contributors (CoC). (2) The European Council Conclusions of GÃ ¶teborg of 15 and 16 June 2001 established guiding principles and arrangements for third States contributions to police missions. On 10 December 2002, the Council approved the document entitled Consultations and Modalities for the Contribution of non-EU States to EU civilian crisis management operations which further developed the arrangements for the participation of third States in civilian crisis management operations, including the establishment of a CoC. (3) The CoC should be a forum for discussing all problems relating to EUCAP NESTOR management with the contributing third States. The PSC, which exercises the political control and strategic direction of EUCAP NESTOR, should take account of the views expressed by the CoC, HAS ADOPTED THIS DECISION: Article 1 Establishment 1. A Committee of Contributors (CoC) for the European Union Mission on Regional Maritime Capacity-Building in the Horn of Africa (EUCAP NESTOR) is hereby established. 2. The terms of reference of the CoC are laid down in the document entitled Consultations and Modalities for the Contribution of non-EU States to EU civilian crisis management operations. Article 2 Composition 1. The CoC members shall be the following:  representatives of all Member States, and  representatives of third States participating in the mission and providing contributions. 2. A representative of the European Commission may also attend the CoCs meetings. Article 3 Information from the Head of Mission The CoC shall regularly receive information from the Head of Mission. Article 4 Chair The CoC shall be chaired by the High Representative of the Union for Foreign Affairs and Security Policy or by his or her representative. Article 5 Meetings 1. The CoC shall be convened by the Chair on a regular basis. Where circumstances require, emergency meetings may be convened on the Chairs initiative, or at the request of a member. 2. The Chair shall circulate in advance a provisional agenda and documents relating to the meeting. The Chair shall be responsible for conveying the outcome of the CoCs discussions to the PSC. Article 6 Confidentiality 1. In accordance with Council Decision 2011/292/EU of 31 March 2011 on the security rules for protecting EU classified information (2), the Councils security rules shall apply to the meetings and proceedings of the CoC. In particular, representatives in the CoC shall possess adequate security clearance. 2. The deliberations of the CoC shall be covered by the obligation of professional secrecy, except in so far as the CoC unanimously decides otherwise. Article 7 Entry into force This Decision shall enter into force on the day of its adoption. Done at Brussels, 11 January 2013. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 187, 17.7.2012, p. 40. (2) OJ L 141, 27.5.2011, p. 17.